Citation Nr: 0922792	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for larynx cancer with 
laryngectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's larynx cancer with laryngectomy was not 
incurred in service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for larynx cancer with 
laryngectomy have not been met.  38 U.S.C.A §§ 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In June 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record indicates that the Veteran has been requested to 
submit detailed information related to his exposure to 
cancer-causing chemicals while in the South Pacific and Japan 
during World War II.  See VA letter, dated May 2007.  The 
Veteran is responsible for providing pertinent evidence in 
his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (VA's duty to assist is not a one-way street; if a 
Veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records. 

Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2008).  

At the outset of this discussion, the Board notes that some 
of the Veteran's service medical and personnel records  
appear to be missing, possibly destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973 (See the May 
2006 letter from NPRC).  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  It is further noted, however, that the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Turning to the relevant evidence of record, it is noted that 
the report of the Veteran's service separation examination is 
among the service treatment records that are associated with 
the claims file.  This May 1946 report is negative for any 
disability of the larynx, and indicates that the Veteran's 
chest and lungs were normal at the time.  

Turning to the post-service medical evidence, it is noted 
that according to the VA medical treatment records, the 
Veteran was diagnosed with cancer of the larynx in 2005 and 
underwent a total laryngectomy in January 2006.  The Veteran 
attended numerous VA laryngectomy support clinic sessions and 
follow up appointments.  See VA treatment records, dated 
January 2006 to April 2007.  In March 2007, the Veteran 
larynx cancer had returned and the Veteran underwent 
additional treatment.  See VA treatment record, dated March 
 
The Board concedes that the Veteran has been diagnosed with 
larynx cancer with a laryngectomy.  However, the Board finds 
that service connection is not warranted as the evidence, 
specifically the VA treatment records, does not indicate that 
the Veteran's cancer is related to service, to include 
chemical exposure - which the Veteran has claimed but there 
is no evidence to suggest such a connection - and the Board 
is unable to base service connection on speculation.  

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first recorded diagnoses of larynx cancer 
occurred in 2005, about 59 years after the Veteran left 
service.  In addition, the Veteran has not submitted any 
competent medical evidence relating his condition to service, 
and although he has reported that such a link exists, as a 
layperson, he is not competent to comment on the etiology of 
a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Although the Board is sympathetic to the Veteran's claim, 
there is a lack of competent evidence to warrant a favorable 
decision.  Even if the Board conceded in-service exposure to 
chemicals, based on the length of time between separation and 
the initial diagnosis of larynx cancer, and the lack of a 
nexus opinion the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, in light of the lack 
of competent evidence supporting the claim, service 
connection must be denied as to larynx cancer with 
laryngectomy.


ORDER

Entitlement to service connection for larynx cancer with 
laryngectomy is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


